Citation Nr: 1015897	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a convulsion seizure 
disorder, to include as secondary to service-connected 
amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to June 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.

The RO afforded the Veteran with a compensation and pension 
examination in November 2006.  However, the November 2006 
examiner only provided an opinion regarding the Veteran's 
employability.  The Veteran's November 2004 compensation and 
pension examiner stated that it was likely that the Veteran's 
seizure disorder was related to a focal congenital anomaly in 
the posterior right parietal lobe.  Nevertheless, the Board 
notes that after the RO certified the Veteran's appeal to the 
Board, the Veteran's representative stated, "The Veteran 
argues that his seizure disorder was caused by the eye injury 
that resulted in his service-connected eye disability."  As 
such, upon remand, the Veteran should be scheduled with 
another compensation and pension examination to clarify the 
previous opinion.  Specifically, the examiner should provide 
an opinion stating whether it is at least as likely as not 
that Veteran's currently diagnosed seizure disorder was 
caused by or aggravated by his service-connected eye 
disability or otherwise related to his period of active 
military service.  Additionally, the examiner should provide 
opinions stating whether the Veteran's seizure disorder was 
caused by a focal congenital anomaly in the posterior right 
parietal lobe, whether the focal congenital anomaly predated 
service, and whether a focal congenital anomaly is considered 
a congenital or developmental defect.  If the Veteran's 
seizure disorder was caused by a focal congenital anomaly 
that predated service and is not a congenital or 
developmental defect, the examiner should state whether the 
Veteran's seizure disorder was aggravated beyond its natural 
progression during active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should inform 
the Veteran of what the evidence must show 
to establish entitlement to service 
connection for his claimed disorder on a 
direct and secondary basis, describe the 
types of evidence that the Veteran should 
submit in support of his claim, explain 
what evidence VA would obtain and make 
reasonable efforts to obtain on the 
Veteran's behalf in support of the claim, 
and describe the elements of degree of 
disability and effective date.  The 
Veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law. 

2.	Schedule another compensation and 
pension examination for the Veteran in 
order to determine the etiology of his 
seizure disorder.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether or not the Veteran's seizure 
disorder is at least as likely as not 
(i.e., probability of 50 percent) caused 
by or aggravated by his service-connected 
eye disability or otherwise related to his 
period of active military service.  
The examiner should also provide an 
opinion stating whether it is at least as 
likely as not that the Veteran's seizure 
disorder was caused by a focal congenital 
anomaly in the posterior right parietal 
lobe and whether that condition predated 
service.  This opinion should further 
state whether a focal congenital anomaly 
in the posterior right parietal lobe is a 
congenital or developmental defect.  If it 
is not a congenital or developmental 
defect but predates service and is at 
least as likely as not the cause of the 
Veteran's seizure disorder, the examiner 
should state whether it is also at least 
as likely as not that the Veteran's 
seizure disorder was aggravated beyond its 
natural progression during his period of 
active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
        
3.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


